11-5060
    Liang v. Holder
                                                                                  BIA
                                                                              Grant, IJ
                                                                               Hom, IJ
                                                                          A079 399 984
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 12th day of September, two thousand thirteen.

   PRESENT:
            JOSÉ A. CABRANES,
            REENA RAGGI,
            CHRISTOPHER F. DRONEY,
                 Circuit Judges.
   _______________________________________

   ZHU LA LIANG,
            Petitioner,

                      v.                                  11-5060
                                                          NAC
   ERIC H. HOLDER, JR., UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _______________________________________

   FOR PETITIONER:                 Lewis G. Hu, New York, New York.

   FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
                                   General;   Greg   D.   Mack,   Senior
                                   Litigation Counsel, Genevieve Holm,
                                   Trial Attorney, Office of Immigration
                                   Litigation, United States Department
                                   of Justice, Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

      Zhu     La    Liang,    a    native       and   citizen   of    the   People’s

Republic of China, seeks review of a November 8, 2011, order

of the BIA, affirming the November 17, 2005, decision of

Immigration Judge (“IJ”) M. Christopher Grant, which denied

her application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).                         In re Zhu La

Liang, No. A079 399 984 (B.I.A. Nov. 08, 2011), aff’g No. A079

399 984 (Immig. Ct. Arlington, Nov. 17, 2005).                        We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.1

I.    Adverse Credibility Determination

      Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s decisions.                     See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).                          The applicable

standards      of    review       are   well-established.            See    8   U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d


          1
            Liang did not challenge the IJ’s denial of CAT
     relief before the BIA and does not meaningfully challenge
     it in this Court. Thus, the claim is forfeited.
                                            2
Cir. 2009).      In pre-REAL ID Act cases, such as this one,

inconsistencies and other discrepancies may form the basis of

an   adverse    credibility     determination   but    must   “bear    a

legitimate nexus” to the applicant’s claim of persecution and

be “substantial” when measured against the record as a whole.

Secaida-Rosales v. INS, 331 F.3d 297, 307-08 (2d Cir. 2003).

The agency, however, may rely on the cumulative effect of even

minor inconsistencies.        See Tu Lin v. Gonzales, 446 F.3d 395,

402 (2d Cir. 2006).

     We   conclude     that   substantial   evidence    supports      the

agency’s adverse credibility determination.           In finding Liang

not credible, the IJ reasonably relied in part on Liang’s

demeanor, noting that she appeared very nervous when asked to

explain inconsistencies in her testimony.              See Majidi v.

Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).             We defer to

this finding.    Id.

     Further, the agency reasonably relied on inconsistencies

and omissions in Liang’s various statements in concluding she

was not credible.      See Xiu Xia Lin v. Mukasey, 534 F.3d 162,

166-67 n.3 (2d Cir. 2008) (holding that for purposes of

analyzing a credibility determination, “[a]n inconsistency and

an omission are functionally equivalent”); see also Secaida-


                                   3
Rosales, 331 F.3d at 308.       Contrary to Liang’s argument, the

fact    of   her   forced   abortion   was   material,   and   bore   a

“legitimate nexus,” to her claim that she had suffered past

persecution, and, therefore, the omission of that fact during

her credible fear interview formed a legitimate basis for the

IJ’s adverse credibility determination.        See Secaida-Rosales,

331 F.3d at 307-08; see also Xiu Xia Lin, 534 F.3d at 166-67

n.3.    The IJ also reasonably relied on discrepancies between:

(1) Liang’s original and amended asylum applications with

respect to the year in which the abortion occurred; (2)

Liang’s and her husband’s testimony as to whether they had

cohabited in China; and (3) Liang’s testimony and abortion

certificate with regard to the date of the abortion procedure.

Liang failed to provide compelling explanations for these

discrepancies.      See Majidi, 430 F.3d at 80-81.

       Furthermore, the IJ reasonably found implausible Liang’s

assertion that she chose to delay marrying after discovering

that she was pregnant despite her awareness of the significant

risks associated with conceiving a child out of wedlock.          See

Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2009)

(holding that where the IJ’s findings are “tethered to record

evidence, and there is nothing else in the record from which


                                  4
a firm conviction of error could properly be derived,” we will

not disturb the inherent implausibility finding).               Finally,

because Liang does not challenge the IJ’s finding that she

failed adequately to corroborate her claim, it stands as valid

basis for the agency’s adverse credibility determination. See

Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).

      Thus, given the absence of corroborating evidence, as well

as the aforementioned omissions and discrepancies in Liang’s

testimony, we identify no error in the agency’s denial of

asylum and withholding of removal on credibility grounds.            See

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

II. Due Process

      Despite the IJ’s failure to conduct a de novo hearing on

remand as ordered by the BIA, Liang has not demonstrated that

she was deprived of due process during her proceedings. See Li

Hua Lin v. U.S. Dept. of Justice, 453 F.3d 99, 104-05 (2d Cir.

2006).   Indeed, nothing in the record suggests that Liang was

prohibited from fully developing her testimony, that any of

her   evidence   had   been   ignored,   or   that   the   IJ    made   a

determination on issues about which she had no notice or

opportunity to be heard.      See id.    Furthermore, Liang has not

identified anything to suggest that the manner in which the IJ

conducted her proceedings undermined their fairness.             See id.
                                  5
Finally, contrary to Liang’s contention, the IJ who certified

the record and returned it to the BIA for adjudication of

Liang’s appeal expressly declined to address the merits of the

prior IJ’s decision, noting that such review was solely within

the purview of the BIA.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                          FOR THE COURT:
                          Catherine O’Hagan Wolfe, Clerk of Court




                                6